     Case: 1:19-cv-06473 Document #: 22 Filed: 12/09/19 Page 1 of 3 PageID #:74




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 SECURITIES AND EXCHANGE
 COMMISSION,
                                                              Case No. 1:19-cv-06473
                                                            Hon. Sharon Johnson Coleman
                Plaintiff,

        v.
                                                           DEFENDANTS’ MOTION TO
 SBB RESEARCH GROUP, LLC,
                                                           DISMISS THE COMPLAINT
 SAMUEL B. BARNETT, and
 MATTHEW LAWRENCE AVEN,

                Defendants.




       Defendants SBB Research Group, LLC, Samuel B. Barnett, and Matthew Lawrence

Aven (collectively, “Defendants”) move to dismiss with prejudice the complaint filed by the

Securities and Exchange Commission (the “Complaint”) pursuant to Federal Rule of Civil

Procedure 12(b)(6). In support thereof, Defendants submit their Memorandum of Law in Support

of their Motion to Dismiss the Complaint, and Declaration of Alexandra S. Droz and

accompanying exhibits, copies of which have been filed contemporaneously herewith.

       WHEREOF, Defendants request that this Court: (1) grant their Motion, (2) dismiss the

Complaint with prejudice, and (3) grant any additional relief the Court deems just.
    Case: 1:19-cv-06473 Document #: 22 Filed: 12/09/19 Page 2 of 3 PageID #:74




Dated: December 9, 2019                       Respectfully submitted,



By: /s/ Howard J. Rosenburg                  By: /s/ H. Gregory Baker
Howard J. Rosenburg (6256596)                H. Gregory Baker (pro hac vice)
KOPECKY SCHUMACHER ROSENBURG                 Rachel Maimin (pro hac vice)
120 N. LaSalle Street, Suite 2000            Alexandra Droz (pro hac vice)
Chicago, IL 60602                            LOWENSTEIN SANDLER LLP
Tel. 312-380-6631                            1251 Avenue of the Americas
hrosenburg@ksrlaw.com                        New York, NY 10020
                                             Tel. 212-262-6700
Counsel for Defendants                       hbaker@lowenstein.com
                                             rmaimin@lowenstein.com
                                             adroz@lowenstein.com

                                             Counsel for Defendants




                                       -2-
     Case: 1:19-cv-06473 Document #: 22 Filed: 12/09/19 Page 3 of 3 PageID #:74




                                CERTIFICATE OF SERVICE

The undersigned certifies that on December 9, 2019, he caused the foregoing document to be
electronically filed with the Clerk of the U.S. District Court, using the Court’s CM/ECF system,
which will send electronic notification of the filing to those parties who have appeared and are
registered as CM/ECF participants in this matter. Parties may access this filing through the
Court’s CM/ECF system.

                                                            /s/ H. Gregory Baker
                                                            H. Gregory Baker




                                               -3-
